Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Johnson on 14 May 2021.

The application has been amended as follows: 
	In claim 4, line 1. “0.67” has been changed to -- 1.3 --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Gy et al. discloses examples 1 and 2 which have a K parameter (the same as the presently claimed Kt) of 1.4 and 1.6 MPa-m1/2, respectively (see Table 2). These K values are greater than the lower limit set for KT in claims 1, 8, 14 and 21. However, the presently claimed upper limits for KT depend upon the fracture toughness of a glass based article having the same composition as the center of the glass article. Gy et al. does not teach the fracture toughness of the exemplified glass, and the examiner was unable to locate Kic for a comparable glass. Without T, or fall within the class of glass articles that would be inoperable with the present invention, and the examiner cannot meet the burden for establishing inherency.
Thus, the prior art fails to disclose or suggest a glass article having compressive stress regions on each surface and which has the claimed tensile stress factor, KT.
The amendment to claim 4 was made to ensure that it further limits claim 1, and was not made to overcome a prior art rejection.  (0.67*1.8 = 1.206 which is below the lower limit of claim 1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784